Citation Nr: 1520804	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  15-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 14, 1987, for the grant of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David Gratz, Counsel











INTRODUCTION

The Veteran served on active duty from October 1960 to March 1969.  His decorations include the Purple Heart.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the Veteran's freestanding claim for entitlement to an effective date of service connection earlier than August 14, 1987 for the grant of service connection for PTSD.

In June 2013 and February 2015, the Veteran testified at hearings at the RO before Decision Review Officers (DROs).  Transcripts of the hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO granted service connection for PTSD, effective May 8, 1989; the Veteran appealed this effective date. 

2.  In a September 1996 decision, the Board granted the Veteran an earlier effective date of August 14, 1987 for the award of service connection for PTSD; the Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).

3.  On October 29, 1998, the Veteran submitted a claim which requested an earlier effective date for the grant of service connection for PTSD. 

4.  In April 2001, the Veteran filed a motion for revision of the September 1996 Board decision on the basis of clear and unmistakable error (CUE) in April 2001.

5.  In April 2002, the Board issued a decision that determined that the September 1996 Board decision did not contain CUE; the Veteran did not appeal this decision to the Court.

6.  In July 2008, the Board denied the Veteran's free-standing claim for an earlier effective date as a matter of law; in March 2009, the Board denied a motion for reconsideration of that decision.

7.  The Veteran's free-standing claim for an earlier effective date remains barred as a matter of law.


CONCLUSIONS OF LAW

1.  The September 1996 Board decision which granted an earlier effective date of August 14, 1987, for the grant of service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 1996 & 2014); 38 C.F.R. § 20.1100 (1996 & 2014).

2.  The criteria for an effective date earlier than August 14, 1987, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5109A, 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.105(a), 3.151(a), 3.400, 20.200, 20.201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  However, the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where, as here, there is no legal basis for the claim or where undisputed facts render the claimant ineligible for the claimed benefit.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also VAOGCPREC 5-04 (June 23, 2004).  Here, the Veteran advanced a freestanding claim for an earlier effective date, which is not permitted by law.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

Analysis

The veteran contends that the effective date for his award for service connection for PTSD should be earlier than August 14, 1987.  In his personal hearings and in correspondence of record dated October 1998 and elsewhere, the Veteran contends that the effective date of his award should be June 29, 1984, because that is the date that the Social Security Administration found him unemployable for disability benefits purposes.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

By way of history, the record reflects that the Veteran submitted a formal claim for service connection for PTSD on August 14, 1987.  In a September 1987 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD on the basis that there was no competent evidence of a diagnosed disability; the Veteran did not appeal this decision.  On May 8, 1989, the RO received a letter from a private therapist indicating that the Veteran suffered from a "stress-related condition."  Subsequently, in September 1989, the Veteran filed a formal claim to reopen his previously disallowed claim of entitlement to service connection for PTSD.  By rating decision dated in November 1989, the RO denied the Veteran's request to reopen his claim.  The Veteran appealed this decision, and in a December 1991 decision, the Board remanded the Veteran's appeal for further development.  

In a March 1992 rating decision, the RO granted service connection for PTSD, effective May 8, 1989, the date an informal claim to reopen was received.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); 38 C.F.R. §§ 3.156, 3.157(b)(2), 3.400(b)(2)(i).  Thereafter, the Veteran submitted notices of disagreement with both the percentage assigned to his disability and the effective date of his award.  By rating decision dated in June 1993, the RO granted the veteran a 100 percent disability rating, effective May 8, 1989.  His claim for an earlier effective date remained on appeal.  

In a September 1996 decision, the Board granted an effective date of August 14, 1987, for the grant of service connection for PTSD.  In assigning this effective date, the Board noted that although a September 1987 rating decision denied service connection for PTSD, the Veteran was not notified of that denial or his appellate rights.  Thus, his claim, filed August 14, 1987, remained in pending status.  

The Veteran was notified of both the September 1996 Board decision and provided notice of his procedural and appellate rights.  He did not initiate an appeal as to this decision; thus, the matter of the assigned effective date of service connection became final.  See 38 U.S.C.A. §§ 511(a), 7105; 38 C.F.R. §§ 20.302, 20.1100.

On October 29, 1998, the Veteran submitted a statement to the RO indicating that he was seeking an earlier effective date for the grant of service connection for PTSD.  A letter was sent to the Veteran in November 1998 denying his claim for an earlier effective date; such letter also notified the veteran of his procedural and appellate rights.  A notice of disagreement with the November 1998 decision was received in February 1999.

While the Veteran's appeal of the November 1998 RO decision was pending, he submitted a motion for revision of the September 1996 Board decision on the basis of clear and unmistakable error (CUE).  Received on April 20, 2001, the motion from the Veteran asserted that the Board erred in not granting an effective date of June 29, 1984, the date he alleged a claim had been filed for service connection for PTSD.  The Veteran's motion was adjudicated, and in an April 2002 decision, the Board found that there was no CUE in the assignment of an effective date of August 14, 1987, for the grant of service connection for PTSD.  The Veteran was notified of his procedural and appellate rights, but did not appeal the April 2002 Board decision to the Court.  Under these circumstances, the September 1996 Board decision is final and no longer subject to revision on the grounds of CUE.  See 38 C.F.R. § 20.1409; see also Hillyard v. Shinseki, 695 F.3d 1257 (Fed.Cir. 2012).  Any subsequent motions relating that this decision shall be dismissed with prejudice.  Id.

The Veteran's appeal of the November 1989 claim for an earlier effective date continued, and following issuance of July 2007 statement of the case, the Veteran perfected his appeal of this issue to the Board in September 2007.  In a July 2008 decision, the Board denied the Veteran's freestanding request for an earlier effective date for service connection.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In March 2009, the Board denied the Veteran's motion for reconsideration of the July 2008 Board decision.

The Veteran again requested an earlier effective date at June 2013 DRO hearing.  The RO denied the claim in a January 2014 rating decision.  The Veteran filed a notice of disagreement in February 2014.  The RO issued a statement of the case in October 2014.  The Veteran filed a substantive appeal in January 2015, and provided testimony in support of this claim at a February 2015 DRO hearing.

A freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  Id.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action, and, as discussed above, the Board in April 2002 denied the Veteran's motion for CUE in the September 1996 Board decision that provided for an effective date of August 14, 1987.  Hillyard, supra.  Therefore, the Veteran's freestanding claim for an earlier effective date for service connection for PTSD is dismissed.


ORDER

The claim of entitlement to an effective date earlier than August 14, 1987 for the grant of service connection for PTSD is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


